Citation Nr: 1753994	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for Lyme disease, to include residuals thereof. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1986 to August 1989 and from April 1997 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The matter was previously before the Board in January 2014, August 2016, and April 2017, where the claim was remanded to the Agency of Original Jurisdiction (AOJ) for additional development along with the additional issue of entitlement to service connection for a right knee disability.  In September 2017, the AOJ granted the Veteran's right knee claim.  As this represents a full grant of the benefit sought, that issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  The Veteran's service connection claim for Lyme disease now returns to the Board for further appellate review.


FINDING OF FACT

Lyme disease was manifest during service; the probative, competent evidence is against a finding that the Veteran currently has Lyme disease or any residuals thereof. 


CONCLUSION OF LAW

The criteria for establishing service connection for Lyme disease are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service treatment records reflect that the Veteran tested positive and was treated for Lyme disease in September 1999, following a tick bite.  The Veteran asserts that she currently suffers from residuals of the in-service occurrence of Lyme disease.  A February 2001 report of medical history at service separation notes the Veteran reporting symptoms such as swollen or painful joints, headaches, and dizziness.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 
Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim was initially remanded by the Board in January 2014 to afford the Veteran a VA infectious diseases examination to determine whether she had a diagnosis of current Lyme disease and/or any residuals thereof.  The examination took place in March 2014.  The examiner noted the Veteran's in-service occurrence of Lyme disease and stated that the disease was "acutely treated with evidence strongly implying likely cure without any evidence of residuals."  However, there was no indication that the examiner conducted an actual physical examination of the Veteran.  Moreover, the examiner failed to provide a sufficient rationale as to the opinion that the Veteran's Lyme disease was cured in service, given the Veteran's reported symptomology upon separation in February 2001.  As such, the Board remanded the Veteran's claim again in August 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Upon VA examination again in September 2016, the examiner noted that the Veteran had no current symptoms of Lyme disease or any residuals.  While she did report experiencing joint pain in her extremities for the past two to three years, the Veteran noted being diagnosed with Sjogens disease by her private rheumatologist in June 2015.  The examiner opined that since the Veteran, according to her service treatment records, was treated with the appropriate antibiotic within the first two months of the onset of her symptoms in 1999, and had no generalized joint pain until at least 2013, that the Veteran did not have residuals of Lyme disease.  The examiner further explained that Lyme disease-related arthritis occurs in untreated patients, and that any current joint pains were related to osteoarthritis, indicated by X-rays and her diagnosed Sjogens syndrome.  

The Board acknowledges that the private diagnosis of Sjogens disease referenced in the September 2016 VA examiner's report, and its associated treatment, are not of record.  The Veteran, however, has been afforded the opportunity to submit the evidence in support of her claim.  Upon Board remand again in April 2017, the Veteran was sent the necessary VA Form 21-4142 - General Release for Medical Provider Information - to complete and return to the RO so private treatment records could be obtained on her behalf.  To date, no response has been received from the Veteran.  The Board emphasizes that the duty to assist is a two-way street.  If the Veteran wishes to help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As there is no medcial evidence in significant conflict with the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a diagnosis of Lyme disease or any residuals thereof, and the claim must be denied.  The Board acknowledges that that Veteran was treated for Lyme disease during her active service.  However, the Veteran's service treatment records do not reflect that the Veteran manifested, was diagnosed with, or treated for residuals of Lyme disease during the remainder of her service or in the years thereafter; there is nothing to suggest that the Veteran's Lyme disease was not acute and resolved in service.  

Congress specifically limits entitlement for service-connected diseases or injuries to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of a current diagnosis of the claimed disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Board acknowledges the Veteran's lay assertions regarding the existence of a Lyme disease-related disability, these statements do not establish such a disability.  The Veteran, as a lay person, has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a diagnosis of residuals of Lyme disease is not capable of lay observation, and requires medical expertise to determine.  Accordingly, an opinion by the Veteran as to diagnosis of such a disability is not competent medical evidence.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.


ORDER

Service connection for Lyme disease is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


